UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: September 30, 2012 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-51003 CALAMOS ASSET MANAGEMENT, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 32-0122554 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2020 Calamos Court, Naperville, Illinois (Address of Principal Executive Offices) (Zip Code) (630) 245-7200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. R Yes £ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). R Yes £ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). £ Yes R No At October 31, 2012, the company had 20,386,015 shares of Class A common stock and 100 shares of Class B common stock outstanding. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II — OTHER INFORMATION Item 1. Legal Proceedings 35 Item 6. Exhibits 36 SIGNATURES 37 2 PART I — FINANCIAL INFORMATION Item 1. Financial Statements CALAMOS ASSET MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (in thousands, except share data) September 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Receivables: Affiliates and affiliated funds Customers Investment securities Derivative assets 47 Partnership investments, net Prepaid expenses Deferred tax assets, net Other current assets Total current assets Non-current assets: Deferred tax assets, net Deferred sales commissions Goodwill - Property and equipment, net of accumulated depreciation and amortization ($56,312 at September 30, 2012 and $52,833 at December 31, 2011) Other non-current assets Total non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Current liabilities: Distribution fees payable $ $ Accrued compensation and benefits Interest payable Derivative liabilities - Accrued expenses and other current liabilities Total current liabilities Long-term liabilities: Long-term debt Deferred rent Other non-current liabilities Total long-term liabilities Total liabilities STOCKHOLDERS’ EQUITY Class A common stock, $0.01 par value; authorized 600,000,000 shares; 24,386,015 shares issued and 20,386,015 shares outstanding at September 30, 2012; 24,126,757 shares issued and 20,126,757 shares outstanding at December 31, 2011 Class B common stock, $0.01 par value; authorized 1,000 shares; 100 shares issued and outstanding at September 30, 2012 and December 31, 2011 0 0 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock at cost; 4,000,000 shares at September 30, 2012 and December 31, 2011 ) ) Calamos Asset Management, Inc. stockholders’ equity Non-controlling interest in Calamos Investments LLC (Calamos Interests) Non-controlling interest in partnership investments Total non-controlling interest Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 CALAMOS ASSET MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Three and Nine Months Ended September 30, 2012 and 2011 (in thousands, except share data) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, REVENUES Investment management fees $ Distribution and underwriting fees Other Total revenues EXPENSES Employee compensation and benefits Distribution expenses Amortization of deferred sales commissions Marketing and sales promotion General and administrative Total operating expenses Operating income NON-OPERATING INCOME Net interest expense ) Investment and other income Total non-operating income Income before income tax provision Income tax provision Net income Net income attributable to non-controlling interest in Calamos Investments LLC (Calamos Interests) Net income attributable to non-controlling interest in partnership investments ) — ) (5 ) Net income attributable to Calamos Asset Management, Inc. $ Earnings per share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted Cash dividends per share $ See accompanying notes to consolidated financial statements. 4 CALAMOS ASSET MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three and Nine Months Ended September 30, 2012 and 2011 (in thousands) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net income $ Other comprehensive income (loss), before tax (provision) benefit Unrealized gains (losses) on available-for-sale securities: Changes in unrealized gains (losses) ) ) Reclassification adjustment for (gains) losses included in net income ) ) ) Other comprehensive income (loss), before income tax provision (benefit) ) ) Income tax provision (benefit) related to other comprehensive income (loss) ) ) Other comprehensive income (loss), after income tax provision (benefit) ) ) Comprehensive income (loss) ) Comprehensive (income) loss attributable to non-controlling interest in Calamos Investments LLC (Calamos Interests) Comprehensive income attributable to non-controlling interest in partnership investment ) - ) (5 ) Comprehensive income (loss) attributable to Calamos Asset Management, Inc. $ $ ) $ $ See accompanying notes to consolidated financial statements. 5 CALAMOS ASSET MANAGEMENT, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY Nine Months Ended September 30, 2012 (in thousands, except share data) (unaudited) CALAMOS ASSET MANAGEMENT, INC. STOCKHOLDERS’ EQUITY Non- controlling interest in Calamos Non- Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Loss Treasury Stock Investments LLC (Calamos Interests) controlling interest in partnership investments Total Balance at December 31, 2011 $ ) $ ) $ $ $ Net income — Changes in unrealized gains on available-for-sale securities, net of income taxes — Reclassification adjustment for gains on available-for-sale securities included in income, net of income taxes — — — ) — ) — ) Issuance of common stock (259,258 Class A common shares) 3 (3 ) — Cumulative impact of changes in ownership of Calamos Investments LLC — (5 ) 3 — ) — ) Compensation expense recognized under stock incentive plans — Dividend equivalent accrued under stock incentive plans — — ) — — ) — ) Distributions to non-controlling interests — ) — ) Dividends declared — — ) — ) Balance at September 30, 2012 $ ) $ ) $ $ $ See accompanying notes to consolidated financial statements. 6 CALAMOS ASSET MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2012 and 2011 (in thousands) (unaudited) Cash and cash equivalents at beginning of period $ $ Cash flows from operating activities: Net income Adjustments to reconcile net income to net cash provided by operating activities: Amortization of deferred sales commissions Other depreciation and amortization Deferred rent ) (6 ) Change in unrealized (gains) losses on CFS securities, derivative assets, derivative liabilities and partnership investments, net ) Net realized gain on sale of investment securities, derivative assets, derivative liabilities and partnership investments, net ) ) Increase in deferred tax asset valuation allowance Deferred taxes Stock based compensation Employee taxes paid on vesting under stock incentive plans ) ) (Increase) decrease in assets: Receivables: Affiliates and affiliated funds ) Customers ) ) Deferred sales commissions ) ) Other assets ) Decrease in liabilities: Distribution fees payable ) ) Accrued compensation and benefits ) ) Accrued expenses and other liabilities ) ) Net cash provided by operating activities Cash flows used in investing activities: Net additions to property and equipment ) ) Purchase of investment securities ) ) Proceeds from sale of investment securities Net purchases of derivatives ) ) Net changes in partnership investments ) Net cash paid for acquisition, net of cash acquired ) - Net cash used in investing activities ) ) Cash flows used in financing activities: Repayment of debt - ) Deferred tax (expense) benefit on vesting under stock incentive plans ) 3 Distributions paid to non-controlling interests ) ) Cash dividends paid to common stockholders ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash ) Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for: Income taxes, net $ $ Interest $ $ See accompanying notes to consolidated financial statements. 7 CALAMOS ASSET MANAGEMENT, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (1) Organization and Description of Business Calamos Asset Management, Inc. (CAM) is a holding company and as of September 30, 2012 owned 22.1% of Calamos Investments LLC (Calamos Investments). CAM, together with Calamos Investments and Calamos Investments’ subsidiaries (the Company), operates the investment advisory and distribution services businesses reported within these consolidated financial statements. CAM operates and controls all of the business and affairs of Calamos Investments and, as a result of this control, consolidates the financial results of Calamos Investments with its own financial results. The remaining 77.9% ownership interest in Calamos Investments is held by Calamos Family Partners, Inc. (CFP), a Delaware corporation, and John P. Calamos, Sr. the Chairman, Chief Executive Officer and Global Co-Chief Investment Officer of CAM. CFP and John P. Calamos, Sr. (collectively Calamos Interests), ownership interest, in accordance with applicable accounting guidance, is reflected and referred to within these consolidated financial statements as “non-controlling interest in Calamos Investments LLC”. As shown in the diagram below, CFP also owns all of CAM’s outstanding Class B common stock, which represents 97.5% of the combined voting power of all classes of CAM’s voting stock. The graphic below illustrates our organizational and ownership structure as of September 30, 2012: Represents combined economic interest of Calamos Family Partners, Inc. and John P. Calamos, Sr. who is also a member of Calamos Investments LLC. Represents combined economic interest of all public stockholders, including John P. Calamos, Sr., Nick Calamos and John P. Calamos, Jr.’s combined7.95% ownership interest of Class A common stock. The calculation of ownership interest includes vested stock options. As of May 2, 2012, Calamos International LLP’s name changed to Calamos Investments LLP. 8 CALAMOS ASSET MANAGEMENT, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (unaudited) The Company primarily provides investment advisory services to individuals and institutional investors through a series of investment products that include open-end, closed-end and offshore funds (collectively, Funds); separate accounts; and private funds, which includes partnerships. The subsidiaries through which the Company provides these services include: Calamos Advisors LLC (CAL), a Delaware limited liability company and registered investment advisor; Calamos Financial Services LLC (CFS), a Delaware limited liability company and registered broker-dealer; Calamos Wealth Management LLC, a Delaware limited liability company and registered investment advisor; and Calamos Investments LLP, a United Kingdom limited liability partnership, registered investment advisor with the Financial Services Authority in the United Kingdom, and a global distributor of the offshore funds and Company products. For reporting purposes, the offshore funds are reported within the open-end funds. (2) Summary of Significant Accounting Policies Basis of Presentation The consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (GAAP), which require the use of estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and the disclosure of contingent assets and liabilities. Management believes the accounting estimates are appropriate and reasonably stated; however, due to the inherent uncertainties in making estimates, actual amounts could differ from these estimates. Investments previously presented as Low-volatility equity investments or Other investments are being presented as either Equity or Convertible investments, based on the underlying investment strategy, in Note 4 Investment Securities and Note 7 Fair Value Measurements. The consolidated financial statements as of September 30, 2012 and for the three and nine months ended September 30, 2012 and 2011 have not been audited by the Company’s independent registered public accounting firm. In the opinion of management, these statements contain all adjustments, including those of a normal recurring nature, necessary for fair presentation of the financial condition and results of operations. The results for the interim periods presented are not necessarily indicative of the results to be obtained for a full fiscal year. This Form 10-Q filing should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. The Company consolidates investments in which the Company’s ownership exceeds 50% or in which the Company operates and controls the business and affairs of the entity. As such, the consolidated financial statements include the financial statements of CAM, Calamos Investments, Calamos Investments’ wholly- and majority-owned subsidiaries, and Calamos International Growth Fund LP. All intercompany balances and transactions have been eliminated. The Calamos Interests’ combined 77.9% and 78.1% interest in Calamos Investments as of September 30, 2012 and December 31, 2011, respectively, is represented as a non-controlling interest in Calamos Investments LLC in the Company’s consolidated financial statements. Non-controlling interest in Calamos Investments is derived by multiplying the historical equity of Calamos Investments by the Calamos Interests’ aggregate ownership percentage for the periods presented. Issuances and repurchases of CAM’s common stock results in changes in CAM’s ownership percentage and to the non-controlling interests’ ownership percentage of Calamos Investments with resulting changes reflected in the consolidated statements of changes in stockholders’ equity. Income is allocated based on the average ownership interest during the period in which the income is earned. CAL is the general partner and controls the operations of Calamos International Growth Fund LP, thus the Company consolidated the results of the partnership into its consolidated financial results. The combined interests of this partnership not owned by the Company, is presented as non-controlling interest in partnership investments in the Company’s consolidated financial statements. The assets and liabilities of Calamos International Growth Fund LP are presented on a net basis within partnership investments, net in the consolidated statements of financial condition, the net income is included in Investment and other income in the consolidated statements of operations, and the change in partnership investments is included in the net changes in partnership investments in the consolidated statements of cash flows. Calamos International Growth Fund LP is presented on a net basis in order to provide more clarity to the financial position and results of the core operations of the Company. The underlying assets and liabilities that are being consolidated are described in Note 6 Partnership Investments. 9 CALAMOS ASSET MANAGEMENT, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (unaudited) The Company holds non-controlling interests in certain other partnership investments that are included in partnership investments, net in the consolidated statements of financial condition. These other partnership investments are accounted for under the equity method. Income Taxes Deferred tax assets and liabilities are recognized for the future tax consequences attributable to the temporary differences between the financial statement carrying amount of existing assets and liabilities and their respective tax basis. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. During the second quarter of 2012, the Company recorded a $1.9 million valuation allowance to reduce its deferred income tax assets to an amount that is more likely than not to be realized based on available evidence at the time the estimate was made. Determining a valuation allowance requires management to make significant judgments and assumptions. In determining a valuation allowance the Company uses historical and forecasted future realized and unrealized gains and losses on its investment, ongoing tax planning strategies, and forecasts of future taxable income. Each quarter the Company re-evaluates its estimate related to its valuation allowance, including its assumptions about future taxable income. As of September 30, 2012 and December 31, 2011, the Company’s valuation allowance on its deferred tax assets was $7.1 million and $5.2 million, respectively and related to its capital loss carryforward. The Company’s capital loss carryforward is used to offset realized gains on its investments, derivative assets, derivative liabilities and partnership investments for tax purposes. Restricted Cash The Company has restricted cash of $429,000 that is restricted from the Company’s general corporate use and is being reported in other non-current assets in the consolidated statement of financial condition. Goodwill The Company’s goodwill represents the future economic benefits arising from the Calamos Investments’ acquisition of Black Capital, LLC (Black Capital) that are not individually identified and separately recognized.Goodwill will be assessed for impairment at least annually, or whenever events or circumstances occur indicating that an impairment has occurred.When assessing goodwill for impairment, the Company will assess qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not that the fair value of a reporting unit is less than its carrying amount. If, after assessing the totality of events or circumstances, the Company determines it is not more likely than not that the fair value of the reporting unit is less than their carrying amounts, the Company will not perform the quantitative two-step impairment test. If the Company determines that an impairment has occurred, the Company will perform the required quantitative impairment test and record any calculated impairments to the Company’s consolidated statement of operations. See Note 3 Acquisition for more discussion related to the acquisition of Black Capital. During the year there were no additional changes to the Company’s significant accounting policies or estimates. For a comprehensive disclosure of the Company’s significant accounting policies, see the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. 10 CALAMOS ASSET MANAGEMENT, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (unaudited) (3) Acquisition On August 31, 2012 Calamos Investments acquired Black Capital, a long/short equity investment firm located in New York City for a total purchase price of $6.8 million. The acquisition expands the Company’s existing capabilities in alternative strategies with an investment team that manages a long/short equity hedge fund.At closing, $3.4 million was paid to the selling shareholder with the remaining balance due in two equal installments, payable 18 and 36 months thereafter.There are no performance contingencies associated with the remaining installment payments.This future obligation is reported at fair value in other non-current liabilities. The excess of the purchase price over the fair value of identifiable tangible and intangible assets acquired resulted in the recognition of $6.4 million of goodwill.Acquisition-related expenses for professional services were expensed as incurred, and recorded in general and administrative expenses.The Company has not presented pro-forma combined results of operations for this acquisition, as the information is immaterial to the Company’s consolidated financial statements. The amount of revenue earned during the quarter, as a result of the acquisition, is immaterial. (4) Investment Securities As a registered broker-dealer, CFS is required to carry all investment securities it owns at fair value and record all changes in fair value in current earnings. As such, unrealized gains and losses on CFS securities, as well as realized gains and losses on all investment securities, are included in investment and other income in the consolidated statements of operations. The following tables provide a summary of investment securities owned as of September 30, 2012 and December 31, 2011: September 30, 2012 (in thousands) Cost Unrealized Gains Unrealized Losses Fair Value Available-for-sale securities: Funds Equity $ $ $ ) $ Fixed income ) Convertible ) Other 56 ) Total available-for-sale securities $ $ $ ) $ CFS securities: Funds Equity $ $ $
